Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.  Claims 1,2,4,and 18-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2.

    For claims 1,2,4,and 18-20,  Huawei ( Slice Awareness of Availability during Mobility) discloses a system comprising 

by obtaining identification information from a user equipment (UE)

device, (see p. 1, section 2.1, lines 4-9 and looking at Fig. 1, "when the UE moves to the boundary of registration areas that support different slices , UE is associated with network slice 3 and HO is triggered", wherein in the case of connected mode mobility, i.e. HO, obtaining identification information at the serving node from a UE is implicit); cell, (p.2, section 2.2, lines 11-12 and looking at fig.2 "Xn Setup procedure may consider including the slice availability of part or all cells associated with the gNB, e.g. slice IDs supported or not supported by cells" and lines 7-8: "By obtaining the slice availability of neighboring cells, the serving gNB node shall examine this information ");

identified at least one target cell, (page 2 and looking at Fig.2, "Xn setup request and Xn setup response", wherein the Slice ID information is exchanged between gNBI and gNB2);

the UE device is associated with at least one slice and/or (p.2, section 2.1, line 6 and looking at Fig. 1: "the UE is associated with network slice 3"); the UE device has an active communication with the serving cell, (p.1 , section 2.1, lines 7-10 and looking at Fig. 1: "If cell B of gNB2 is selected, the ongoing PDU sessions related with slice 3 can be maintained", wherein the UE has an ongoing communication session with a serving cell); 

the slice-type support information is obtained from the target cell during or after the established Xn connection, is derivable from (see p. 2, par. 2.2 Slice availability exchange, wherein by transferring the Slice ID implicitly the slice-type can be derived; and the contents of the slice-related information  (see p.2 par. 2.2 "Slice Availability"). 

    For claims 1,2,4,and 18-20,  Huawei ( Slice Awareness of Availability during Mobility) discloses  all the subject matter of the claimed invention with the exception of updating a neighbor relation table (NRT) of the serving cell with the slice-related information of the identified at least one target cell in a communications network.  3GPP TS 36.300, Vol. ran. WG2 from the same or similar fields of endeavor teaches a provision of the Intra - LTE Automatic Neighbor Relation Function, (see p. 236 - 237, step 4b and looking at Fig. 22.3.3-1). 3GPP TS 36.300, Vol. ran. WG2 includes the method steps of a serving eNB receiving from a UE info of neighbor cells and storing the information on a NRT table, (see steps 1 - 4 in pages 236 -237), wherein at step 4b as part of the ANR procedure and as preparation of establishing the X2 interface between source and target NodeB, the NRT table of the serving NodeB. cell is updated with the obtained PCI and ECGI of the target NodeB cell. The NRT table thus, is used to keep record of the neighbor information received by the UE. Thus, it would have been obvious to  the person skilled in art would use the teaching of 3GPP TS 36.300, Vol. ran. WG2, which .

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claim 3 is  rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 and further in view of  Intel Corporation ( Network Slicing Impacts on RAN2)
     For claim 3, Huawei ( Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 discloses all the subject matter of the claimed invention with the exception of the slice-related information is obtained from broadcast system information. Intel Corporation ( Network Slicing Impacts on RAN2) from the same or similar fields of endeavor teaches a provision of the slice-related information is obtained from broadcast system information (p. 4, par. 2.3.1 under Idle mode mobility: "slice availability of the neighboring cells can be considered, [...], for that SIB broadcasting can be considered" and par. 2.3.1 under connected mode mobility: "Option 1: The NR measurement reporting may include slice availabilities of neighbor .

7.    Claim 17 is  rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 and further in view of  ZTE ( Selection RAN Part Network Slice during UE Mobility) .    
     For claim  17 , Huawei ( Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 discloses all the subject matter of the claimed invention with the exception of the slice-related information is also transmitted from the serving cell towards the target cell via the slice controlling entity . ( Selection RAN Part Network Slice during UE Mobility) from the same or similar fields of endeavor teaches a provision of the slice-related information is also transmitted from the serving cell towards the target cell via the slice controlling entity (see fig. 5), wherein the PDU session slice ID is the slice ID supported by the UE and the source gNB and is transmitted from source gNB to NG Core. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the slice-related information is also transmitted from the serving cell towards the target cell via the slice controlling entity as taught by ( Selection RAN Part Network Slice during UE .


8.    Claims 5-16 are   rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 and further in view of  Huawei ( Further Discussion on Slice Re-mapping ) .    
     For claims, 5-17, Huawei ( Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 discloses all the subject matter of the claimed invention with the exception of the slice-related information is obtained by means of a slice controlling entity. Huawei ( Further Discussion on Slice Re-mapping )  from the same or similar fields of endeavor teaches a provision of the slice-related information is obtained by means of a slice controlling entity (see D4, p. 3 option 2: "In case there is no Xn interface between two gNBs, there may be no information available regarding slice availability in neighboring cells. In this case, the source cannot select target.
 Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use the slice-related information is obtained by means of a slice controlling entity as taught by  Huawei ( Further Discussion on Slice Re-mapping )  in the communications network of Huawei ( Slice Awareness of Availability during Mobility) in view of 3GPP TS 36.300, Vol. ran. WG2 for the purpose of identifying availability of cells broadcasted.


Cao et al. (2020/0196378) is cited to show a system which is considered pertinent to the claimed invention.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476